Title: To Alexander Hamilton from James McHenry, 28 March 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 28th March 1799
          
          I enclose you a letter from Mr James Steel, dated Randolph 5th March 1799 soliciting the discharge of Joseph Kneeland, for whom I —— discharge in order that you may take such measures in the business as you shall judge proper
          I have the honor to be with great respect, your most Obd Hb St
          
            James McHenry
          
          Genl. A. Hamilton
        